UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT W. JOHNSON,

                                 Plaintiff,
                                                                 1:19-CV-8249 (CM)
                     -against-
                                                              ORDER OF DISMISSAL
 PFIZER, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated January 14, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons discussed below,

the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint, or portion thereof, when the Court lacks subject-matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).
       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff sues 78 defendants, including pharmaceutical corporations and limited liability

companies, individuals and the estates of deceased individuals, but also prescription and

nonprescription medications, as well as dental and health-care products. 1

       Plaintiff alleges that the bases for the Court’s jurisdiction to consider this action are:

       Defective products, injurious side effects, product def[i]ciency for human
       consumption, defective drugs, RICO Act, DEA violations, ICE criminal offenses,
       human rights violations, civil rights violations, U.S. Constitutional violations,
       federal drug administration violations, defective drug chemicals, breach of
       contract, fraud advertisement, fraud corporation, in continuance of fraud products
       & defenses, pharmaceutical distributions, opio[i]d distribution & trafficking
       (foreign & domestic), criminal enterprise, public integrity abuses & violations,
       consumer products fraud & marketing.

(ECF 2, at 3.)

       Plaintiff makes the following allegations:

       Since January 5, 2004[,] Plaintiff used medications above-said in caption listed as
       defendants. Plaintiff received side effects mentally & physically from false
       advertisements in media outlets & tangible papers & human consumptions by
       Plaintiff. Plaintiff experienced mood swings, personality conflicts, psyche
       disorders, post-traumatic stress disorder(s), back pain worsening(s), dizziness

       1
        Plaintiff sues, among other defendants, the brand names and non-brand names of the
following medications, health-care products, and dental products: Advil, Motrin, Nuprin,
Ibuprofen, Lexapro, Sensodyne toothpaste, Salonpas, and Naporsyn.


                                                   2
        daily, decreased appetites, headaches, withdrawals & lack of energy. To date,
        Plaintiff symptoms have worsened & above-captioned medications are still
        accessible to Plaintiff & public. Plaintiff reserves rights to file criminal charges
        against parties for distribution, advertising & manufacturing harmful
        pharmaceutical drugs to public for use.

(Id. at 4.)

        Plaintiff does not specify in his complaint the relief he seeks. But after he filed his

complaint, Plaintiff filed a “motion to admit relief sought for punitive damages” in which he

states that he seeks “$500 trillion dollars (punitive); $200 billion dollars for future pain &

suffering & 100% ownership of defendants[’] corporations (domestic & foreign).” (ECF 5.) The

Courts construes that submission as a supplement to Plaintiff’s complaint.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which he

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses this action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

        Plaintiff has filed numerous frivolous actions in this Court; this Court has warned

Plaintiff that further frivolous litigation in this Court will result in an order barring him from

filing new civil actions in this Court IFP without the Court’s leave to file. See Johnson v. Law

Offices of Jennifer S. Adams, ECF 1:19-CV-6272, 4 (S.D.N.Y. July 15, 2019), appeal dismissed,

19-2235 (2d Cir. Oct. 23, 2019), petition for cert. filed, No. 19-7206 (Dec. 27, 2019). In an order


                                                   3
dated November 5, 2019, the Court directed Plaintiff to show cause why the Court should not bar

him from filing any future civil action in this Court IFP without the Court’s leave to file. See

Johnson v. Wolfe, ECF 1:19-CV-7337, 5 (S.D.N.Y. Nov. 5, 2019) (notice of appeal filed Nov. 13,

2019). Plaintiff remains warned.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court dismisses this action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  4
